Citation Nr: 1812000	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-40 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a disability characterized by bilateral peripheral numbness of the lower extremities (claimed as a pinched nerve), to include as secondary to a low back disability.

4.  Entitlement to service connection for a skin disability also claimed as skin cancer, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for a chronic bilateral foot fungus. Also claimed as jungle rot, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to December 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These matters were last before the Board in April 2014, at which time the Board reopened the matters of entitlement to service connection for skin and chronic bilateral foot fungus disabilities.  Additionally, the Board remanded all of the listed matters for further development.  The Board notes that service connection for tinnitus was granted in February 2016 and is no longer before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a low back disability, peripheral numbness of the lower extremities, a skin disability also claimed as skin cancer, and a chronic bilateral foot fungus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current, bilateral hearing loss disability for VA compensation purposes that is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, as to the claim of entitlement to service connection for bilateral hearing loss, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Hearing Loss Service Connection Law and Analysis

The Veteran maintains that his bilateral hearing loss disability was incurred due to exposure to acoustic trauma while on active duty.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see, Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

With respect to the first Hickson element, there is no dispute that the Veteran has a left ear hearing disability for VA purposes.  As such, the Veteran has satisfied the first Hickson element.

With respect to the second Hickson element, the record indicates the Veteran was exposed to acoustic trauma during his service in the Republic of Vietnam.  The Veteran has reported that his role while in Vietnam was that of gunner and has stated that his in-service noise exposure included grenades, M-60's, M-16's, and artillery, all without hearing protection.  See, November 2015 VA examination.

According to 38 U.S.C. § 1154 (a) (2012), the Secretary must consider the places, types, and circumstances of the Veteran's service, unit's history, service medical records, and all pertinent lay and medical evidence in the case.  Here, the Veteran's DD Form 214 notes the Veteran was awarded a Combat Infantryman Badge, a Vietnam Service Medal with one Bronze Service Star, a Republic of Vietnam Campaign Medal, and a Bronze Star Medal.  Additionally, the Veteran's military specialty was listed as light weapons infantry.  The Board concedes the Veteran's participation in combat in Vietnam and considers his lay statements to be credible.  As such, the second Hickson element has been satisfied.

The Board now turns to the third Hickson element.

The Board has the authority to discount the weight of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may not reject a medical opinion based on the Board's own medical judgment.  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).

A January 2009 VA treatment record notes the Veteran has "a 36-year history of hearing loss."  The Veteran reported his hearing has decreased since 1970 when he was in Vietnam.  Upon examination, it was noted that the Veteran has sensorineural hearing loss that is "[m]ost likely secondary to excessive noise trauma in the RVN."  Though somewhat conclusory, the Board notes that this opinion is based on a rationale that takes into account the Veteran's in-service noise exposure and, as such, is accorded limited probative value.

The Veteran was afforded a VA audio examination in May 2009.  It was noted the Veteran was exposed to in-service noise from machine guns, hand grenades, artillery and "other combat noise".  The Veteran reported "some noise exposure in civilian life working in construction, mostly as a supervisor."  Audiometric testing revealed bilateral sensorineural hearing loss.  The examiner opined it is less likely than not that the Veteran's hearing loss was caused by his service, with the rationale that his separation examination indicated normal hearing.

The Board notes that the absence of a hearing loss disability in service does not preclude service connection if the evidence shows a current hearing loss disability was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  See, Hensley v. Brown, 5 Vet. App. 155, 163-64 (1993).  All competent evidence of record must be considered, including lay statements regarding symptoms, dates of symptom onset, and treatment.  Id.; See also, Layno v Brown, 6 Vet. App. 465, 470 (1994).  Because the VA examiner relied entirely on the lack of a documented hearing loss in service and did not discuss the January 2009 VA treatment record in which the Veteran's hearing loss was described as being "[m]ost likely secondary to excessive noise trauma in the RVN," the Board finds that the May 2009 VA examination is inadequate and of no probative value.

The Veteran was afforded a VA hearing loss and tinnitus examination in November 2015.  Audiometric testing showed bilateral sensorineural hearing loss.  The examiner noted the Veteran's in-service job was that of gunner and listed his in-service noise exposure as grenades, M-60's, M-16's, and artillery, all without hearing protection.  The examiner also noted the Veteran was exposed to combat.  The examiner listed the Veteran's post-service noise exposure as heavy equipment and shooting, all with hearing protection.  The examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not due to his military service, with the rationale that the Veteran's in-service audiograms document normal hearing in both ears and concluded that any hearing loss had to begin after he was discharged from service.  Regarding tinnitus, the examiner noted opined that it is at least as likely as not that the Veteran's tinnitus was caused by his military service, with the rationale that the Veteran's position in the service would have exposed him to noise levels adequate to cause changes to his auditory system and produce acoustic trauma.

As stated above, the absence of a hearing loss disability in service does not preclude service connection if the evidence shows a current hearing loss disability was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  Hensley, 163-164.  Service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303 (d).  Furthermore, the examiner did not explain why he believed the Veteran's post-service noise exposure was more likely to cause his current hearing loss than his conceded in-service noise exposure, yet found that his tinnitus was more likely than not caused by his in-service exposure to acoustic trauma, noting that "the Veteran's position in the service would have exposed him to noise levels adequate to cause changes to his auditory system and produce acoustic trauma."  The Board finds this opinion to be contradictory, and as such, is of no probative value.

Competent evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See, Hensley, 159.  As discussed above, a January 2009 VA treatment record notes the Veteran has "a 36-year history of hearing loss" with the Veteran stating his hearing has decreased since 1970 when he was in Vietnam.  A VA medical professional stated that the Veteran has sensorineural hearing loss that is "[m]ost likely secondary to excessive noise trauma in the RVN."  Here, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

All three Hickson elements of service connection have been satisfied.  As such, there is no need for the Board to consider whether service connection may be presumed based on chronicity or a continuity of symptomatology.  See 38 C.F.R. § 3.303 (b) (2017).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Veteran maintains that he is entitled to service connection for a low back disability, a disability characterized by bilateral peripheral numbness of the lower extremities (claimed as a pinched nerve), to include as secondary to a low back disability, and for a skin disability also claimed as skin cancer and a chronic bilateral foot fungus also claimed as jungle rot, both to include as secondary to herbicide exposure.

In April 2014, the Board remanded these matters to the RO to provide the Veteran new VA examinations for these claimed disabilities and instructed the examiners(s) to consider the Veteran's lay statements which the Board characterized as credible.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  

As discussed above, the Board has conceded the Veteran's participation in combat in Vietnam and considers his lay statements to be credible.

The Veteran was afforded VA examinations for all of these claimed disabilities in November and December 2015.  The Board notes that for each opinion rendered, the examiner did not discuss the Veteran's lay statements and based their opinions solely on the lack of documented medical records.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).   As such, these examinations are inadequate and the Board must again remand these matters for new examinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after completion of step one above, arrange for the Veteran to undergo VA examinations to determine the following:

a.  For the Veteran's claimed low back disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his claimed low back disability to determine its nature and etiology.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer opinions addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed low back disability had its onset during active service or is otherwise related to any in service disease, event, or injury.

The examiner must address the Veteran's lay statement regarding jumping out of helicopters on numerous occasions carrying a full pack, an M-60 machine gun, and ammunition.

b.  For the Veteran's claimed bilateral peripheral numbness of the lower extremities disability:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his claimed bilateral peripheral numbness of the lower extremities disability to determine its nature and etiology.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer opinions addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed bilateral peripheral numbness of the lower extremities disability had its onset during active service or is otherwise related to any in service disease, event, or injury.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed bilateral peripheral numbness of the lower extremities disability is caused or aggravated by the Veteran's low back disability.

c.  For the Veteran's claimed skin disability, also claimed as skin cancer:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his claimed skin disability, also claimed as skin cancer, to determine its nature and etiology.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer opinions addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed skin disability, also claimed as skin cancer, had its onset during active service or is otherwise related to any in service disease, event, or injury, to include exposure to herbicides.

d.  For the Veteran's claimed chronic, bilateral foot fungus also claimed as jungle rot:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his claimed chronic, bilateral foot fungus disability, also claimed as jungle rot, to determine its nature and etiology.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer opinions addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed chronic, bilateral foot fungus disability, also claimed as jungle rot, had its onset during active service or is otherwise related to any in service disease, event, or injury, to include exposure to herbicides.

The Board invites the examiners' attention to the Veteran's lay statement that he was exposed to water from streams and rice paddies in Vietnam and now has skin cancer and foot fungus.

The Board invites the examiners' attention to the Veteran's lay statement that he contracted "jungle rot" while in Vietnam and has had issues with recurrent fungal infections of his toes and feet ever since.

The examiner must address the lay statements from the Veteran regarding his claimed disabilities.  All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

3.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


